ACCEPTED
                                                                                                                04-14-00746-CV
                                                                                                    FOURTH COURT OF APPEALS
                                                                                                         SAN ANTONIO, TEXAS
                                                                                                            6/3/2015 6:31:00 PM
                                                                                                                 KEITH HOTTLE
                                                                                                                         CLERK




517 SOLEDAD STREET                                                         ROBERT A. SCHULMAN
SAN ANTONIO, TEXAS 78205-1508                                              RSCHULMAN@SLH   -LAW.IN
                                                                                         FILED  COM
TELEPHONE: (210) 538-5385     FACSIMILE: (210) 538-5384        4th COURT OF APPEALS
WWW.SLH-LAW.COM & WWW.K12LAW.COM                                SAN ANTONIO, TEXAS
                                                               6/3/2015 6:31:00 PM
         ATTORNEYS AND COUNSELORS FOR TEXAS PUBLIC SCHOOLS AND LOCAL GOVERNMENT
                                                                 KEITH E. HOTTLE
                                                                       Clerk
June 3, 2015

Travis County District Clerk                               Ms. Sherry Wetsch
1000 Guadalupe Street                                      Special Education Hearing Officer
Austin, Texas 78701                                        14103 Manderly Dr.
                                                           Houston, Texas 77077
El Paso County District Clerk
500 E. San Antonio, Ste. 103                               Ms. Brenda Rudd
El Paso, Texas 79901                                       Special Education Hearing Officer
                                                           715 Windsong Trail
U. S. District Clerk’s Office                              Austin, Texas 78746
San Antonio Division
600 E. Cesar E. Chavez Blvd., Rm. G65                      Ms. Isabel Lozoria-Camarillo
San Antonio, Texas 78206                                   Legal Assistant
                                                           TEA Office of Legal Services
U. S. District Clerk’s Office                              Division of Hearings & Appeals
Austin Division                                            1701 N. Congress
501 W. Fifth St., Ste. 1100                                Austin, Texas 78701
Austin, Texas 78701
                                                           Mr. Blake A. Hawthorne
Ms. Cristina C. Doss,                                      Clerk of the Court
Ms. Eve Bell and Ms. Page Baird                            Supreme Court of Texas
EEOC, Office for Civil Rights                              P. O. Box 12248
U. S. Department of Education                              Austin, Texas 78711
1999 Bryan St., Ste. 1600
Dallas, Texas 75201                                        State Office of Administrative Hearings
                                                           Attn: Deputy Clerk
Mr. Keith E. Hottle                                        300 W. 15th St., Ste. 504
Clerk of the Court                                         Austin, Texas 78701
Fourth Court of Appeals
Cadena-Reeves Justice Center
300 Dolorosa, Ste. 3200
San Antonio, Texas 78205



Schulman, Lopez, Hoffer & Adelstein, LLP—Trusted advisers and advocates for Texas independent school districts,
charter schools and local governments offering accessible, responsive legal representation to our clients.
Page 2
June 3, 2015
VACATION LETTER



Dear Sir or Madam:

Please accept this correspondence as my written designation for vacation. I will be on
vacation on the following dates: July 1st through July 19th, 2015.

Accordingly, I request that all pretrial proceedings, including hearings, depositions, and
any matters requiring my attendance not be scheduled during this time period.

Yours truly,

SCHULMAN, LOPEZ,
HOFFER & ADELSTEIN, LLP




Robert A. Schulman

RAS:cap

cc:   Mr. Brian Kyle and                        Mr. James A. Martinez
      Ms. Sherry C. Kyle                        Attorney at Law
      P. O. Box 20058                           7170 Westwind Dr., Ste. 201
      Austin, Texas 78720                       El Paso, Texas 79912

      Ms. Karen D. Seal                         Mr. Casey Stevenson
      Attorney at Law                           Attorney at Law
      202 E. Park Ave.                          200 E. Main Dr., 11th Fl.
      San Antonio, Texas 78212                  El Paso, Texas 79901

      Mr. Martin Cirkiel                        Mr. Drew Harris and
      Cirkiel & Associates                      Mr. Enrique M. Varela
      1901 E. Palm Valley Blvd.                 Office of the Attorney General of Texas
      Round Rock, Texas 78664                   P. O. Box 12548
                                                Austin, Texas 78711-2548
Page 3
June 3, 2015
VACATION LETTER



     Ms. Yvonnilda Muñiz                 Mr. David Feldman, Mr. Cris Feldman
     Law Office of Yvonnilda Muñiz       and Ms. Deidra Sullivan
     P. O. Box 92018                     Feldman & Feldman, PC
     Austin, Texas 78709                 5520 Hidalgo St.
                                         Houston, Texas 77056
     Mr. Eric T. Marin
     and Mr. Chris M. Jones              Mr. James C. Ho
     TEA Legal Services Division         Gibson, Dunn & Crutcher, LLP
     1701 N. Congress                    2100 McKinney Ave., Ste. 1100
     Austin, Texas 78701                 Dallas, Texas 75201

     Mr. Rance Craft                     Mr. Richard E. Gray III,
     Office of the Attorney General      Ms. Toni Hunter and
     P. O. Box 12548 (MC 059)            Mr. Richard E. Gray IV
     Austin, Texas 78711-2548            Gray & Becker, PC
                                         900 West Ave.
     Mr. Mark R. Trachtenberg            Austin, Texas 78701
     Haynes & Boone, LLP
     1 Houston Center                    Mr. Randall B. Wood and
     1221 McKinney St., Ste. 2100        Mr. Doug W. Ray
     Houston, Texas 77010                Ray & Wood
                                         2700 Bee Caves Rd., #200
     Hon. Craig T. Enoch,                Austin, Texas 78746
     Ms. Melissa A. Lorber and
     Ms. Shelby L. O’Brien               Ms. Marisa Bono
     Enoch Kever, PLLC                   MALDEF
     600 Congress Ave., Ste. 2800        110 Broadway, Ste. 300
     Austin, Texas 78701                 San Antonio, Texas 78205

     Mr. John W. Turner                  Mr. Roger L. Rice
     Haynes & Boone, LLP                 META, Inc.
     2323 Victory Ave., Ste. 2100        240A Elm St., Ste. 22
     Dallas, Texas 75219                 Somerville, MA 02144

     Mr. J. Christopher Diamond          Ms. Holly G. McIntush
     The Diamond Law Firm, PC            Thompson & Horton, LLP
     17484 Northwest Freeway, Ste. 150   400 W. 15th St., Ste. 1430
     Houston, Texas 77040                Austin, Texas 78701
Page 4
June 3, 2015
VACATION LETTER



     Mr. J. David Thompson, III       Ms. Olivia B. Ruiz
     and Mr. Philip Fraissinet        Attorney at Law
     Thompson & Horton, LLP           1115 W. 22-1/2 St.
     3200 Southwest Fwy., Ste. 2000   Austin, Texas 78705
     Houston, Texas 77027
                                      Mr. William T. Thompson
     Hon. Wallace B. Jefferson        Gibson, Dunn & Crutcher, LLP
     and Ms. Rachel A. Ekery          2100 McKinney Ave., Ste. 1100
     Alexander, Dubose,               Dallas, Texas 75201
     Jefferson & Townsend, LLP
     515 Congress Ave., Ste. 2350
     Austin, Texas 78701

     Mr. Matthew Pearson
     Gravely & Pearson
     425 Soledad St., Ste. 600
     San Antonio, Texas 78205

     Mr. Richard Bonner
     Kemp Smith
     221 N. Kansas, Ste. 1700
     El Paso, Texas 79901

     Mr. R. Chris Pittard
     Forte & Pittard
     1777 NE Loop 410, Ste. 600
     San Antonio, Texas 78217

     Mr. Donald G. Henslee
     Attorney at Law
     700 Lavaca St., Ste. 1400
     Austin, Texas 78701